Citation Nr: 9935480	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 C.F.R. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran, who had active service from April 1944 to 
December 1945, died in December 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision by the RO 
which denied service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 C.F.R. § 1318.  The Board remanded the appeal to the RO 
for additional development in January 1995 and January 1997.  

In May 1999, the Board rendered a decision denying service 
connection for the cause of the veteran's death, and 
remanding the issue of entitlement to DIC benefits for 
additional development consistent with the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") holding in a line of cases 
culminating with Wingo v. West 11 Vet. App. 307 (1998).  By 
rating action in May 1999, the RO denied the appellant's 
claim for DIC benefits, and the appeal was returned to the 
Board for final consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The immediate cause of the veteran's death in December 
1991 is shown to have been the result of myocardial 
infarction due to or as a consequence of arteriosclerotic 
heart disease.  

3.  At the time of death, service connection was in effect 
for bilateral deafness, rated 100 percent disabling from 
December 18, 1987, and labyrinthitis, chronic with bilateral 
tinnitus, rated 10 percent disabling from January 19, 1965.  
The veteran was also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of 
deafness in both ears, effective from September 24, 1987.  

4.  The veteran was not in receipt of, nor was he entitled to 
receive, VA disability compensation based on a continuous 
total disability rating for the ten or more years immediately 
preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22, 20.1106 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in December 1945, service connection was 
established for Meniere's disease, mild, with perceptive type 
deafness, bilaterally.  A 30 percent evaluation was assigned, 
effective from December 4, 1945.  The veteran was notified of 
this decision and did not appeal.  

By rating action in February 1949, the RO confirmed and 
continued the 30 percent evaluation assigned for service-
connected Meniere's disease.  The veteran was notified of 
this decision and did not appeal.  

By rating action in December 1956, the veteran was assigned 
an increased rating to 40 percent for his service-connected 
hearing loss, effective from December 4, 1956.  The rating 
decision indicated that the increased evaluation was based on 
an administrative action under the provisions of Extension 8A 
or 8B.  

In April 1962, the RO confirmed and continued the 40 percent 
evaluation assigned for the service-connected bilateral 
defective hearing.  The veteran was notified of this decision 
and did not appeal.  

When examined by VA in January 1965, the veteran indicated 
that he had been working at a department store since 1930.  
The diagnoses included defective hearing and Meniere's 
syndrome, mild, recurrent.  

VA progress notes from April 1964 to March 1965 show the 
veteran was seen for numerous problems, including sinus and 
hearing problems manifested by dizziness, congestion, and 
headaches.  The records indicate that the veteran was 
prescribed Dramamine, which helped with his symptoms, though 
he continued to experience episodes of vertigo.  

When examined by VA in April 1965 (the audiological portion 
of the examination was conducted in May 1965), the veteran 
reported that he was told he had high blood pressure several 
times during the past two years on examinations at work 
(Sears and Roebuck), but was not taking any medication.  On 
examination, the veteran was well developed and well 
nourished.  The diagnoses on audiological examination 
included defective hearing, mixed type, predominately 
conductive, bilaterally, of unknown cause, and Meniere's 
disease, manifested by dizziness, tinnitus, aurium, loss of 
hearing and nausea.  

By rating action in May 1965, the veteran was assigned a 
separate 10 percent rating for service-connected 
labyrinthitis (previously diagnosed as Meniere's disease), 
effective from January 19, 1965.  The 40 percent evaluation 
for the service-connected bilateral hearing loss was 
confirmed and continued.  The combined rating was 50 percent.  

In August 1965, the RO provided the veteran's employer with 
information pertaining to the veteran's service-connected 
disabilities apparently in connection with his retirement.  

A VA audiological examination in August 1968 indicated that 
the veteran had severe defective hearing, bilaterally, mixed 
type of undetermined origin with associated labyrinthitis.  

A subsequent rating action in September 1968 confirmed and 
continued the 40 percent evaluation assigned for the 
veteran's defective hearing.  

VA progress notes show treatment from March 1968 to April 
1969 for various problems, including an ear infection.  

In a statement received in June 1969, the veteran claimed 
that his hearing had worsened and that he had to retire 
because of a total loss of hearing.  

A VA audiological examination in September 1969 showed pure 
tone decibel loss of 70 for the right ear and 83 for the left 
ear.  The diagnoses included hearing loss, mixed type, very 
severe on the left and severe on the right, labyrinthitis and 
constant tinnitus, bilaterally.  

By rating action in October 1969, the RO assigned an 
increased rating to 60 percent for the veteran's service-
connected bilateral defective hearing, effective from June 
19, 1969.  The RO indicated that the VA audiological findings 
correlated with a literal designation of "E" for each ear 
under the 1945 Rating Schedule and satisfied the criteria for 
a 60 percent rating.  

In September 1987, the veteran filed a claim for an increased 
rating for his defective hearing.  

VA audiological findings in January 1988 showed profound 
mixed hearing loss, bilaterally.  The examiner indicated that 
speech audiometry could not be tested as the veteran's acuity 
for speech was beyond the equipment limits.  

By rating action in February 1988, the veteran was granted an 
increased rating to 100 percent for his service-connected 
defective hearing, effective from December 18, 1987.  The 10 
percent evaluation for the veteran's service-connected 
labyrinthitis was confirmed and continued.  

A subsequent rating decision in June 1988, determined that 
the veteran's hearing loss, as measured on VA audiological 
examination in May 1988, met the criteria for a literal 
designation of "F" under the old guidelines (W-22 test 
procedure), and warranted an increased rating to 80 percent, 
effective from September 24, 1987, the date of receipt of the 
veteran's claim for increase.  The RO also found the veteran 
was entitled to special monthly compensation under subsection 
K as of the same date.  The veteran was assigned an increased 
rating to 100 percent, effective from December 18, 1987, 
based on the change in the law and testing procedures.  The 
10 percent rating for labyrinthitis with bilateral tinnitus 
was confirmed and continued.  

Private medical records for the period from May 1976 to 
November 1991, associated with the claims file in February 
1995, show treatment primarily for cardiovascular problems.  
The records do not reflect any complaints, treatment, or 
abnormalities referable to any hearing problems, 
labyrinthitis, or tinnitus.  

VA progress notes for the period from December 1986 to 
December 1987, show treatment primarily for cardiovascular 
problems and COPD.  The records show that the veteran was 
seen on at least one occasion for draining in his left ear.  
On other occasions, the veteran was seen for a new hearing 
aid or because of a malfunctioning hearing aid.  

Analysis

Initially, the Board finds that the appellant's claim for DIC 
benefits under 38 C.F.R. § 1318 (West 1991), is well grounded 
claim within the meaning of § 5107, and that all relevant 
facts have been properly developed in accordance with this 
law.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Wingo v. 
West, 11 Vet. App. 307, 310 (1998).  

The governing law and regulation for DIC provides, in 
pertinent part, as follows:  

Dependency and indemnity compensation 
benefits shall be paid to a deceased 
veteran's surviving spouse in the same 
manner as if the veteran's death is 
service connected when the following 
conditions are met:  
(1)  The veteran's death was not 
caused by his own willful misconduct; and 
(2)  The veteran was in receipt of 
or for any reason (including receipt of 
military retired or retirement pay or 
correction of a rating after the 
veteran's death based on clear and 
unmistakable error) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a 
service-connected disability that either:  
(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or 
(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.  

38 C.F.R. § 3.22 (1999).  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive compensation 
and indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  See also Green v. Brown, 10 Vet. App. 111 
(1997).  

VA is to determine, based upon evidence in the veteran's 
claims file or VA custody prior to the veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor(s) to DIC 
benefits under section 1318.  Wingo v. West, 11 Vet. App. 
307, 311-12 (1998); see also Carpenter v. Gober, 11 Vet. App. 
140 (1998).  

The veteran was in actual receipt of total compensation 
benefits (a 100 percent rating for his service-connected 
defective hearing) from December 18, 1987 until his death in 
December 25, 1991, a period of less than 10 years.  Thus, DIC 
under 38 U.S.C.A. § 1318 could be paid only if the veteran 
was "entitled to receive" total compensation benefits from at 
least December 25, 1981 until his death 10 years later on 
December 25, 1991.  

The medical evidence of record shows that, prior to the award 
of a 100 percent rating for defective hearing in January 
1988, the veteran was last evaluated by VA in September 1969.  
While additional medical records showing treatment from 1976 
to 1992 were received subsequent to the veteran's death, 
these records do not reflect any significant change in the 
level of impairment for defective hearing by which the Board 
could determine that a higher rating was warranted.  The 
records show treatment primarily for cardiovascular problems.  

The audiological findings on the September 1969 VA 
examination translated to a literal designation of "E" for 
each ear, and established a percentage evaluation of 60 
percent.  See Table II, 38 C.F.R. § 4.87 (1969).  It should 
also be noted that prior to the change in the regulations in 
1987, the highest possible rating for defective hearing was 
80 percent.  The veteran's only other service-connected 
disability was labyrinthitis with bilateral tinnitus rated 10 
percent disabling from January 19, 1965, until his death.  
The highest possible rating for labyrinthitis is 30 percent.  
Even combining the 80 percent and 30 percent rating as 
provided for in the Combined Rating Table, he would not have 
been entitled to receive a total schedular compensation 
rating for 10 years before death.  In this regard, an eighty 
percent rating and a 30 percent rating combine to 86 percent.  
Converting the 86 percent rating to the nearest number 
divisible by 10 would result only in a 90 percent schedular 
rating.  38 C.F.R. § 4.25.

The Board must also consider whether the veteran, 
hypothetically, would have been entitled to an award of a 
TDIU rating for a period of 10 or more years immediately 
preceding his death.  As of December 25, 1981 (10 years 
before death), the veteran's service-connected defective 
hearing was rated 60 percent disabling, and his only other 
service-connected disability, labyrinthitis with bilateral 
tinnitus, was rated 10 percent disabling.  The regulations in 
effect in December 1981 provided that a total disability 
rating for compensation based on individual unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16 
(1981).  

The veteran met the percentage requirements for a total 
rating based on individual unemployability from June 1969.  
However, the evidence does not establish that all forms of 
substantially gainful employment would have been precluded at 
that time or for the ten year period prior to his death.  
Even assuming that he could not pursue his employment with 
Sears based solely on his hearing loss, it is not 
demonstrated that all forms of substantially gainful 
employment were precluded.  In this regard, it is noted that 
prior to service, the veteran had experience in retail and 
mail order, and that his duties were as sorter, packer and 
checker.  Post service, he worked for the same company.  
While the position he pursued at Sears was noted on the 
January 1965 VA examination, it is not readable by the 
undersigned.  At a VA examination in 1949, the veteran 
reported his position was as a foreman.  In any case, while 
the veteran may have had difficulty in a position which 
involved a lot of verbal interaction with others or the need 
for good hearing acuity such as in a sales position or 
driving, some form of gainful employment was still feasible.  
For example, a position such as packer and sorter for a 
retail or mail order establishment might have been feasible 
as such positions would not require the ability to have 
perfect hearing.  In summary, the evidence of record does not 
show that the veteran's service connected disabilities, 
alone, were of such severity as to render him unable to 
pursue all forms of substantially gainful employment on 
December 25, 1981 without resorting to speculation.  Thus, 
the Board finds that the veteran would not have been entitled 
to a TDIU rating for a period of 10 or more years immediately 
preceding his death.  

In summary, the veteran was not actually in receipt of nor 
was he "entitled to receive" total compensation benefits for 
at least 10 years immediately preceding death, as required 
for DIC under 38 U.S.C.A. § 1318.  Therefore, the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 must be 
denied.  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

